TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00225-CV



                                      In re Arthur Y. Pena




                  ORIGINAL PROCEEDING FROM TOM GREEN COUNTY



                            MEMORANDUM OPINION


               Relator Arthur Y. Pena filed a petition for writ of mandamus, complaining that the

trial court had not acted on his motion for DNA testing. See Tex. R. App. P. 52; see also Tex. Code

Crim. Proc. arts. 64.01-.05. Since he filed his petition, the trial court ordered a response from the

State, the State responded in opposition of Pena’s motion, and the trial court denied Pena’s request.

Pena has received an answer to his motion and his petition is thus moot. We deny the petition for

writ of mandamus. See Tex. R. App. P. 52.8(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Filed: July 11, 2014